ORDER Raucci, J. This cause coming on to be heard on the Respondents motion to dismiss, and the Claimants motion for change of venue, the Court being fully advised in the premises finds: (1) The Respondent has moved to dismiss on the grounds that the Illinois Department of Transportation had no involvement in the construction of Interstate 355 in the Village of Lombard, Du Page County, Illinois, and that Claimants claim should be directed against the Illinois State Toll Highway Authority. The Claimant has not responded to the motion to dismiss, but in its motion for change of venue, Claimant asserts that the Illinois Department of Transportation: “was incorrectly named in said complaint in that the real party in interest is the State Toll Highway Authority, Illinois which entity is immune from liability in the Court of Claims.” (2) Claimants motion for change of venue seeks an order transferring venue to the circuit court of the 18th judicial circuit. No authority is cited for such an action, and we are not aware of any such authority. (3) The complaint names only one Respondent, namely “State of Illinois, Department of Transportation (I.D.O.T.).” Jurisdiction of claims against the Illinois Department of Transportation resides in the Court of Claims and not the circuit court. Accordingly, there is nothing to transfer to the circuit court. (4) Based on the uncontested allegations of the motion to dismiss, we find that we do not have jurisdiction of this matter. It is therefore ordered that (1) The Claimants motion for change of venue is denied. (2) The Defendants motion to dismiss is granted, and this claim is dismissed with prejudice for lack of jurisdiction.